Case 2:18-cv-05741-DMG-PLA Document 353 Filed 04/01/21 Page 1 of 2 Page ID #:19472



  1
  2
  3
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10                               WESTERN DIVISION
 11
 12 LUCAS R., et al.,                      Case No.: CV 18-5741-DMG (PLAx)
 13                 Plaintiffs,
                                           ORDER APPROVING JOINT
 14         v.                             STIPULATION AND REQUEST TO
                                           CONTINUE DEADLINE TO FILE JOINT
 15   XAVIER BECERRA, et al.,              STATUS REPORT RE SETTLEMENT [352]
 16                 Defendants.
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 2:18-cv-05741-DMG-PLA Document 353 Filed 04/01/21 Page 2 of 2 Page ID #:19473



  1             Having read and considered the Parties’ Joint Stipulation and Request to
  2   Continue Deadline To File Joint Status Report Regarding Settlement, and for good
  3   cause appearing, the Court hereby APPROVES the Stipulation. The deadline to file the
  4   Joint Status Report Regarding Settlement shall now be April 16, 2021. All other
  5   deadlines in the Court’s Order, dated February 18, 2021 [ECF No. 348], shall remain in
  6   effect.
  7   IT IS SO ORDERED.
  8
  9   DATED: April 1, 2021
 10                                                       DOLLY M. GEE
                                                  UNITED STATES DISTRICT JUDGE
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                              1
